Case 3:21-cv-30068-MGM Document 7-9 Filed 06/18/21 Page 1 of 2




        EXHIBI T
                            9
                     Case 3:21-cv-30068-MGM Document 7-9 Filed 06/18/21 Page 2 of 2


                               ':':   '     \


     D,B$r"                                     Diversified Power lnternational LLC
    I\ii i:i:t:i:i li i!   t!r')?,iri:i:;       414 Century Court, Piney Flats, TN 37686
                                                Phone-(800) 334-5091, Fax- (423) s3B-9202, http://wvwv.alqaemanaqement.com/


     HYDRO BIOSGIENCE@ OWNERSHIP, DISTRIBUTION AND SALES CLARIFICATION NOTICE

 DPI is a Tennessee USAbased manufacturerof Algae and Biofllm Remediation products undervarious
 patents and trademarks including the following:
         Hydro Bioscience@ (aka HBSrM)
         QuattroDB@ (aka QDBrM)
         MezzoDB@ (aka MDBrM)

 DPI is the sole owner of the above patents and trademarks under which the Hydro Bioscience@ product
 line is manufactured. DPI ships from its Tennessee factory direct to dealers and installation
 professions. DPI also works directly with our dealers, professionals, universities, researchers,
 government bodies and other end-users of such products.

It has come to our attention that the sales, distribution and ownership of DPI's Hydro Bioscience@
product line may have been misrepresented in the relevant marketplace, and we are taking measures
to correctthese misrepresentations. lf you believeyou have signed an agreementwith, orledto believe
that such DPI products are only available from a certain vendor, then pleise be advised that:

        DPI does not currently, nor has it ever had an exclusivity agreement of any form,
or sales or distribution agreement with any party or vendor, outside of Norway, tceland,
Scotland and the Faeroe lslands.

This notice is for purposes of clarification that DPI is the owner of its HBS products, Dpl's sales
channels, and customer support and that no other person has a right thereto or an interest therein. Dpl
is also not bound by any exclusivity arrangement in North America, South America, Africa, Australia or
Asia. lf you have been provided with contrary information, DPI would appreciate if your contact us and
let us know.

ln 2016, DPI released its first Hydro Bioscience@ Quattro-DB@ PowTRAFTTM ultrasonic Algae
Management product. We have worked diligently researching, designing, developing and
manufacturing this product which provides cost effective, non-chemical remediation of algae for the
benefit of our customers, and more importanfly, our environment.

Today, DPI is excited to announce the release of a new product underthe Hydro Bioscience@ Line
an affordable Water Quality Monitoring System with an affordable Cloud Data Subscription. This
                                                                                                 -
system is available as a stand-alone system or as a module working in combination with DPI's Hydro
Bioscience Algae and Biofilm remediation ultrasonic, non-chemical products.

our sales and staff are here and ready to support you and your algae/biofilm remediation applications!
Please take a moment to call us at 800-334-5091 and visit our website: www.alqaemanaqement.cor'l.

Sincerely,




Tony Trigiani
President - DPI
